Exhibit 10.5
IDEARC INC.
RESTRICTED STOCK AWARD AGREEMENT
     This Agreement is made as of the 30th day of May, 2008, by and between
IDEARC INC., a Delaware corporation (the “Company”), and Frank P. Gatto (the
“Executive”).
     1. Award. The Company has made a restricted stock award to the Executive
for 87,065 shares of the Company’s common stock (the “Shares”). The award and
the Shares are subject to the provisions of the Idearc Inc. Long Term Incentive
Plan (the “Plan”), a copy of which is furnished with this Agreement, and, to the
extent not inconsistent with the Plan, the terms and conditions of this
Agreement.
     2. Vesting.
     (a) General. The Shares will become vested in three equal annual
installments beginning May 30, 2009, subject to the Executive’s continuous
employment with the Company or any of its subsidiaries (collectively, “Idearc”).
     (b) Forfeiture of Unvested Shares. Except as otherwise provided, if the
Executive’s employment with Idearc terminates before May 30, 2011, then, upon
such termination, the Executive will forfeit all right, title and interest in
the unvested Shares.
     (c) Special Vesting Rules. The special vesting rules of this Section 2(c)
will apply if (and only if) the Executive is in compliance with the restrictive
covenants set forth in Exhibit A annexed hereto and the Executive executes and
delivers to the Company a general release of claims against the Company, its
subsidiaries and any of its or their affiliates, in form and substance
satisfactory to the Company.
          (i) Acceleration of Vesting – General. If, before May 30, 2011, the
Executive’s employment with Idearc terminates by reason of the Executive’s
Retirement (as defined below) after November 30, 2008, or death, or is
terminated by Idearc without Cause (as defined below) or by reason of the
Executive’s Disability (as defined below) then, in the case of any such event,
the Executive will be immediately vested in all unvested Shares. The Executive
may designate a beneficiary who shall be entitled to receive Shares that become
vested by reason of the Executive’s death. Any such designation must be made in
writing in such manner and in accordance with such other requirements as may be
prescribed by the Company’s Executive Vice President – Human Resources and
Employee Administration. If the Executive fails to designate a beneficiary, or
if no designated beneficiary survives the Executive, the Executive’s beneficiary
shall be the Executive’s surviving spouse, if any, or, if none, the Executive’s
estate.
          (ii) Change in Control. In the event of a Change in Control (as
defined below), the Executive will become fully vested in any then unvested
Shares held by the Executive.
     (d) Definitions. For the purpose of this Agreement, the following terms
shall have the following meanings:
          (i) “Cause” means the Executive’s (a) conviction or plea of nolo
contendre to a felony; (b) commission of fraud or a material act or omission
involving dishonesty with respect

 



--------------------------------------------------------------------------------



 



to the Company or its affiliates, as reasonably determined by the
Company; (c) willful failure or refusal to carry out the material
responsibilities of his employment, as reasonably determined by the Company;
(d) gross negligence, willful misconduct, or engaging in a pattern of behavior
which has had or is reasonably likely to have a significant adverse effect on
the Company, as reasonably determined by the Company; or (e) willfully engaging
in any act or omission that is in material violation of a material policy of the
Company, including, without limitation, policies on business ethics and conduct,
and policies on the use of inside information and insider trading. The
determination of whether the Executive’s employment is terminated with or
without Cause will be made in the good faith discretion of the Committee (as
defined below) or its designee, and any such determination shall be final,
conclusive and binding on all persons.
          (ii) “Change in Control” shall have the meaning ascribed to that term
by Section 2.5 of the Plan, except that 40% shall be substituted for 20% in
subsections (a) and (c) of said Section 2.5.
          (iii) “Committee” means the Human Resources Committee of the Idearc
Inc. Board of Directors.
          (iv) “Disability” means the inability of the Executive to perform the
material duties of his employment by reason of a medically determinable physical
or mental impairment that can be expected to result in death or that has lasted
or is expected to last for a continuous period of at least 12 months, as
determined by a duly licensed physician selected by the Committee.
          (v) “Retirement” means voluntary termination of employment by the
Executive after the date on which the sum of the employee’s age and number of
years of service with Idearc or a predecessor company (including Verizon
Communications Inc.) is at least 75, provided the number of years of service is
at least 15.
     3. Transfer Restrictions. Except as otherwise permitted with respect to
Shares that become vested upon the Executive’s death, the Executive may not
sell, assign, transfer, pledge, hedge, hypothecate, encumber or dispose of in
any way (whether by operation of law or otherwise) any unvested Shares, and
unvested Shares may not be subject to execution, attachment or similar process.
Any sale or transfer, or purported sale or transfer, shall be null and void. The
Company will not be required to recognize on its books any action taken in
contravention of these restrictions.
     4. Dividend Equivalents and Voting Rights. If the Company declares and pays
dividends on its outstanding shares of common stock, then, on the dividend
payment date, the Executive will be credited with dividend equivalent restricted
stock units with respect to any unvested Shares (and dividend equivalent
restricted stock units). The number of such dividend equivalent restricted stock
units will be determined by multiplying the number of unvested Shares (and
dividend equivalent restricted stock units) immediately prior to the dividend
payment date by the quotient (rounded to the nearest whole number) of (a) the
amount of the dividend payable with respect to one outstanding share of Company
common stock on the dividend payment date, divided by (b) the closing price per
share of Company common stock on the New York Stock Exchange on the dividend
payment date (or, if no shares are traded on such

- 2 -



--------------------------------------------------------------------------------



 



date, the closing price on the immediately preceding date on which shares of the
Company’s common stock are traded). The dividend equivalent restricted stock
units will be subject to substantially the same vesting, forfeiture and other
terms and conditions applicable to the corresponding unvested Shares and will be
settled in the form of an equivalent number of shares of Company common stock
(or, at the election of the Committee, cash equal to the value of such shares of
Company common stock) if and when the corresponding unvested Shares become
vested. The Executive will be entitled to exercise voting rights with respect to
the unvested Shares held under this Agreement, and will have no voting rights
with respect to shares of Company common stock covered by dividend equivalent
restricted stock units unless and until vested shares of Company common stock
are issued in settlement of such restricted stock units.
     5. Issuance of Shares. The Executive is the record owner of the Shares on
the Company’s books, subject to the restrictions and conditions set forth in
this Agreement. By executing this Agreement, the Executive expressly authorizes
the Company to cancel, reacquire, retire or retain, at its election, any
unvested Shares if and when they are forfeited in accordance with this
Agreement. The Executive will execute and deliver such other documents and take
such other actions, if any, as the Company may reasonably request in order to
evidence such action with respect to any unvested Shares that are forfeited. If,
as and when Shares become vested, and subject to the satisfaction of applicable
withholding and other legal requirements, the vested Shares will no longer be
subject to the transfer restrictions contained in this Agreement and the
Company’s books will be updated accordingly.
     6. Withholding. The Company’s obligation to remove restrictions on Shares
under this Agreement shall be subject to and conditioned upon the satisfaction
by the Executive of applicable tax withholding obligations and compliance with
the restrictive covenants contained in Exhibit A attached to this Agreement.
Idearc may require the Executive to remit an amount sufficient to satisfy
applicable withholding taxes or deduct or withhold such amount from any payments
otherwise owed the Executive (whether or not under this Agreement or the Plan).
The Executive expressly elects to authorize the Company to deduct from any
compensation or any other payment of any kind due to the Executive, including
withholding the issuance of Shares, the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant or vesting
of the Shares in whole or in part; provided, however, that the value of the
Shares withheld may not exceed the statutory minimum withholding amount required
by law.
     7. No Other Rights Conferred. The grant of restricted Shares to the
Executive shall not be deemed to constitute a contract of employment with the
Executive or affect in any way the right of Idearc to terminate the Executive’s
employment at any time for any or no reason. Compensation attributable to the
award of Shares shall not be taken into account as compensation for purposes of
determining the Executive’s benefits or entitlements under any employee pension,
savings, group insurance, severance or other benefit plan or arrangement in
which the Executive participates, unless and except to the extent otherwise
specifically provided by such plan or arrangement.
     8. Dispute Resolution. The Committee, acting in its discretion in
accordance with the Plan, has sole authority for all matters relating to the
administration, interpretation and settlement of the award and the unvested
Shares issued pursuant to the award, and its determinations are binding and
conclusive. Any subsequent claim or controversy that arises with

- 3 -



--------------------------------------------------------------------------------



 



respect to the Executive’s award and/or the Shares covered by the award that
cannot be settled after good faith discussions between the Company and the
Executive shall be resolved exclusively by arbitration. The arbitration will be
administered in accordance with the employment dispute resolution rules of the
American Arbitration Association in the metropolitan area in which the Executive
is then or was last an Idearc employee, before an experienced employment law
arbitrator selected in accordance with such rules. Attorneys’ fees and costs may
be awarded to a prevailing party in the discretion of the arbitrator. The
arbitrator’s award will be enforceable, and a judgment may be entered thereon,
in a federal or state court of competent jurisdiction in the state where the
arbitration was held. The decision of the arbitrator will be final and binding.
     9. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration of this Agreement, and in addition to any other rights or
remedies, whether legal, equitable, or otherwise, that each of the parties to
this Agreement may have (including the right of the Company to terminate the
Executive for Cause), the Executive acknowledges that:
     (a) The restrictive covenants contained in Exhibit A to this Agreement are
essential to the continued goodwill and profitability of the Company;
     (b) The Executive has broad-based skills that will serve as the basis for
employment opportunities that are not prohibited by the restrictive covenants
contained in Exhibit A;
     (c) When the Executive’s employment with the Company terminates, the
Executive shall be able to earn a livelihood without violating any of the
restrictive covenants contained in Exhibit A;
     (d) Irreparable damage to the Company shall result in the event that the
restrictive covenants contained in Exhibit A are not specifically enforced and
that monetary damages will not adequately protect the Company from a breach of
said restrictive covenants;
     (e) If any dispute arises concerning the violation or anticipated or
threatened violation by the Executive of any of the restrictive covenants
contained in Exhibit A, an injunction may be issued restraining such violation
pending the determination of such controversy, and no bond or other security
shall be required in connection therewith;
     (f) The restrictive covenants contained in Exhibit A shall continue to
apply after any expiration, termination, or cancellation of this Agreement;
     (g) The Executive’s breach of any of the restrictive covenants contained in
Exhibit A shall result in the Executive’s immediate forfeiture of all rights and
benefits of the award under this Agreement; and
     (h) All disputes relating to the restrictive covenants contained in
Exhibit A, including their interpretation and enforceability and any damages
(including but not limited to damages resulting in the forfeiture of the award
under this Agreement) that may result from the breach of such restrictive
covenants, shall not be subject to the dispute resolution procedures, including
arbitration, of Section 8 above, but shall instead be determined in a court of
competent jurisdiction located in the Dallas County, Texas.

- 4 -



--------------------------------------------------------------------------------



 



     10. Applicable Law. The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to the conflicts of laws provisions
thereof. The dispute resolution provisions shall be governed by the laws of the
State of Texas to the extent they are not governed by the Federal Arbitration
Act.
     11. Entire Agreement. This Agreement (including the restrictive covenants
contained in Exhibit A attached to this Agreement) contains the entire agreement
between the Executive and the Company with respect to the award and the Shares.
Any and all prior written and prior or contemporaneous oral agreements,
representations, warranties, written inducements, or other communications by any
person with respect to the award and/or the Shares are superseded by this
Agreement and are void and ineffective for all purposes.
     12. Execution of Agreement. By his execution of this Agreement, the
Executive expressly consents to and agrees to be bound by the terms of this
Agreement, including the restrictive covenants set forth in Exhibit A, and the
Plan.

                  IDEARC INC.    
 
           
 
  By:   /s/ Cody Wilbanks    
 
           
 
      Cody Wilbanks    
 
      Acting Executive Vice President – General Counsel    
 
                /s/ Frank P. Gatto                   Frank P. Gatto    

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTIVE COVENANTS
     This Exhibit A is part of and incorporated by reference in the Restricted
Stock Award Agreement to which this Exhibit A is attached between Idearc Inc.
(the “Company”) and the Executive. Except where clearly provided to the
contrary, all capitalized terms used in this Exhibit A shall have the
definitions given to those terms in the Restricted Stock Award Agreement to
which this Exhibit A is attached.
     1. Noncompetition. In consideration for the benefits described in the
Agreement to which this Exhibit A is attached, the consideration set forth in
paragraph 4 of this Exhibit A, and other good and valuable consideration, you,
the Executive, agree that:
          (a) Prohibited Conduct. During the period of your employment with the
Company or any Related Company (as defined below), and for the period ending
twelve (12) months following a termination of your employment for any reason
with the Company or any Related Company, you shall not, without the prior
written consent of the Executive Vice President — Human Resources and Employee
Administration of the Company:
     (i) personally engage in Competitive Activities (as defined below); or
     (ii) work for, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or provide consulting or
advisory services to, any person, partnership, firm, corporation, institution or
other entity engaged in Competitive Activities, or any company or person
affiliated with such person or entity engaged in Competitive Activities;
provided that your purchase or holding, for investment purposes, of securities
of a publicly traded company shall not constitute “ownership” or “participation
in the ownership” for purposes of this paragraph so long as your equity interest
in any such company is less than a controlling interest; provided that this
paragraph (a) shall not prohibit you from (i) being employed by, or providing
services to, a consulting firm, provided that you do not personally engage in
Competitive Activities or provide consulting or advisory services to any
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or any person or entity affiliated with such
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or (ii) engaging in the private practice of law as a
sole practitioner or as a partner in (or as an employee of or counsel to) a law
firm in accordance with applicable legal and professional standards.
          (b) Related Company. For purposes of the Agreement, to which this
Exhibit A is attached, “Related Company” means (A) any corporation, partnership,
joint venture, or other entity in which the Company holds a direct or indirect
ownership or proprietary interest of 50 percent or more, or (B) any corporation,
partnership, joint venture, or other entity in which the Company holds an
ownership or other proprietary interest of less than 50 percent but which, in
the discretion of the Committee, is treated as a Related Company for purposes of
this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



          (c) Competitive Activities. For purposes of the Agreement, to which
this Exhibit A is attached, “Competitive Activities” means activities relating
to products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or any Related Company, and (2) for which you
have responsibility to plan, develop, manage, market, oversee or perform, or had
any such responsibility within your most recent 24 months of employment with the
Company or any Related Company.
     2. Interference With Business Relations. During the period of your
employment with the Company or any Related Company, and for a period ending with
the expiration of twelve (12) months following a termination of your employment
for any reason with the Company or any Related Company, you shall not, without
the written consent of the Executive Vice President — Human Resources and
Employee Administration of the Company:
          (a) recruit, induce or solicit any employee, directly or indirectly,
of the Company or Related Company for employment or for retention as a
consultant or service provider;
          (b) hire or participate (with another person or entity) in the process
of hiring (other than for the Company or any Related Company) any person who is
then an employee of the Company or any Related Company, or provide names or
other information about any employees of the Company or Related Company to any
person or entity (other than the Company or any Related Company), directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;
          (c) interfere, directly or indirectly, with the relationship of the
Company or any Related Company with any of its employees, agents, or
representatives;
          (d) solicit or induce, or in any manner attempt to solicit or induce,
directly or indirectly, any client, customer, or prospect of the Company or any
Related Company (1) to cease being, or not to become, a customer of the Company
or any Related Company or (2) to divert any business of such customer or
prospect from the Company or any Related Company; or
          (e) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company or any
Related Company and any of its customers, clients, prospects, suppliers,
consultants, employees, agents, or representatives.
     3. Return Of Property; Intellectual Property Rights. You agree that on or
before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related

- 7 -



--------------------------------------------------------------------------------



 



Company, where any such origination or development involved the use of Company
or Related Company time, information or resources, was made in the exercise of
your responsibilities for or on behalf of the Company or a Related Company or
was related to the Company’s or a Related Company’s business or to the Company’s
or a Related Company’s actual or demonstrably anticipated research or
development. You shall at all times, both before and after termination of your
employment, cooperate with the Company (or, as applicable, any Related Company)
in executing and delivering documents requested by the Company or a Related
Company, and taking any other actions, that are necessary or requested by the
Company or a Related Company to assist the Company or any Related Company in
patenting, copyrighting, protecting, enforcing or registering any programs,
ideas, inventions, discoveries, works of authorship, data, information,
patentable or copyrighted material, or trademarks, and to vest title thereto
solely in the Company (or, as applicable, a Related Company). If at any time
after your termination of employment, you determine that you have any Secret and
Confidential Information in your possession or control, you shall immediately
return to the Company all such Secret and Confidential Information in your
possession or control, including all copies and portions thereof.
     4. Proprietary And Confidential Information. The Company agrees that it
shall provide you with Proprietary Information (defined below) and trade secrets
of the Company or a Related Company. You shall at all times, including after any
termination of your employment with the Company or any Related Company, preserve
the confidentiality of all Proprietary Information and trade secrets of the
Company or any Related Company, and you shall not use for the benefit of any
person, other than the Company or a Related Company, or disclose to any person,
except and to the extent that disclosure of such information is legally
required, any Proprietary Information or trade secrets of the Company or any
Related Company. “Proprietary Information” means any information or data related
to the Company or any Related Company, including information entrusted to the
Company or a Related Company by others, which has not been fully disclosed to
the public by the Company or a Related Company and which is treated as
confidential or protected within the Company or any Related Company or is of
value to competitors, such as strategic or tactical business plans; undisclosed
business, operational or financial data; ideas, processes, methods, techniques,
systems, models, devices, programs, computer software, or related information;
documents relating to regulatory matters or correspondence with governmental
entities; undisclosed information concerning any past, pending, or threatened
legal dispute; pricing or cost data; the identity, reports or analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information or data; identities of users or purchasers
of the Company’s or Related Company’s products or services; the Agreement to
which this Exhibit A is attached; and other non-public information pertaining to
or known by the Company or a Related Company, including confidential or non-
public information of a third party that you know or should know the Company or
a Related Company is obligated to protect.

- 8 -